Citation Nr: 1138056	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-14 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 and from January 2003 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2010.  This matter was originally on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas.

In October 2009, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The veteran seeks service connection for left ear hearing loss.  Service connection for right ear hearing loss and tinnitus was established by a June 2011 rating decision.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Id.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 160.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  

VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service treatment records indicate that a March 1980 Report of Medical Examination for the Veteran's ETS (End Term of Service) physical included an audiometric examination in which a "----30----" was noted at frequencies 500, 1000, 2000, 3000, and 4000.  Summary of defects and diagnoses noted "minimal high frequency loss 3-4000/30 dB R [right]." The Physical Profile Serials [or as it is more commonly known, PULHES] provided a score of 1.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "P" stands for "physical capacity or stamina;" the "U" indicates "upper extremities;" the "L" is indicative of the "lower extremities;" the "H" reflects the state of the "hearing and ear;" the "E" is indicative of the eyes; and the "S" stands for psychiatric condition.)  Further, a "1" under "H" indicates audiometer average level for each ear not more than 25 dB at 500, 1000, 2000 Hz with no individual level greater than 30 dB and not over 45 dB at 4000 Hz. 

On the Report of Medical History completed by the veteran in conjunction with his March 1980 separation physical, he denied ever having ear trouble or hearing loss.  

A September 1998 Report of Medical Examination for enlistment in the National Guard listed audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz showed readings right ear of 0, 5, 5, 35, and 30 and left ear of 5, 5, 0, 0, and 20.  On the Report of Medical History completed by the veteran in conjunction with his September 1998 enlistment physical, he denied ever having ear trouble or hearing loss.  

In December 2003, the Veteran filed his claim for service connection for hearing loss and noted that the disability began in 1978.  In a March 2004 statement, the veteran noted that his hearing loss started in the regular Army service from 1977 through 1978 and had continued with treatment and care.  The veteran stated that he was diagnosed with hearing loss in 2003.
     
The Veteran underwent VA examination in December 2005 at which time he reported military noise exposure from artillery during his first active duty tour and jet aircraft and heavy equipment during his second active duty tour.  The veteran also reported that he did not use hearing protection.  Audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz showed pure tone thresholds of the right ear at 35, 30, 35, 55, and 60 and of the left ear at 25, 30, 25, 35, and 55.  Speech Recognition Scores were 96 percent bilaterally.  

In January 2006, after a review of the claims file, the December 2005 VA examiner noted that the service medical records indicated normal thresholds at entry to military and that the hearing test dated 03/27/?? was rather ambiguous.  The examiner noted that there was no discharge examination found in the service medical records, there was a well-documented mild loss in the right ear on the 1998 hearing test and normal hearing in the left ear 500-6000 Hertz.  The examiner stated that without a review of the discharge examination, she could not render an opinion regarding the etiology of the veteran's hearing loss without resorting to speculation.

In February 2007, the Veteran underwent a VA nose, sinus, larynx and pharynx examination at which time he reported that he had been exposed to noise in the military including heavy equipment, tanks, firing ranges, high powered rifles, but stated that he wore noise protection when indicated.  The veteran denied any childhood unprotected ear noise and any adult loud noise and unprotected events.  

The examiner noted that the hearing loss came to the forefront in 2002 after the veteran had a bad auto accident which resulted in a laceration of the left frontal forehead area and a fracture of the left mandible.  The examiner noted that the veteran's last hearing test was approximately 2004, and that his complaints included, inter alia, decreased hearing and a sensation that his ears were stopped up.  

The examiner noted that he did not have access to the audiograms which might have been informative only if there was a conductive hearing loss in one ear that was a traumatic disruption of the ossicular chain in one middle ear.  The examiner noted, however, that this did not seem to be the case.  The examiner also noted that similarly, severe head injuries might result in some neurological and sensorineural hearing loss especially if it were unilateral.  

The examiner stated that he could not rule out that possibility of the previous head injury being related to the hearing loss.  The examiner stated that the hearing loss was bilateral and equal.  He noted that temporomandibular joints or facial fractures, especially involving the zygomatic arch and TMJ can result in some subjective hearing loss.  The examiner also noted that this was not the case with the veteran.

In regards to Eustachian tube dysfunction, the examiner noted that the examination revealed that tympanic membranes appeared very normal and the patient's complaints were not of pain on movement of the temporomandibular joints.  The examiner noted that he could not say with 100% confidence that the hearing loss complaints were unrelated to the Veteran's head injuries but that there was certainly no evidence from the history or the examination to rule these in as probable results of the auto accident in 2002.  

The examiner summarized, "The interview and examination today does not conclusively relate to the patient's previous head injury but cannot be ruled out at this point, meaning that the connections could have been made only with examinations prior to the accident and immediately after the accident, and serially."  

The veteran also underwent VA audio examination in February 2007; however, the examiner noted that due to the veteran having a migraine headache and poor inter-test and test-retest reliability, pure tone thresholds had poor reliability and were considered unacceptable for rating purposes.

In January 2010, the Board remanded the case for additional development including obtaining a VA examination and a nexus opinion for the veteran's hearing loss.  In June 2010, the veteran underwent VA examination.  After review of the claims file and interview with and examination of the veteran, the VA examiner opined, in pertinent part, "This examiner cannot render an opinion regarding the etiology of the Veteran's hearing loss in the left ear without resorting to speculation. ... The Veteran's hearing in the left ear was not present in 1998, which indicates it did not begin during his first active duty tour.  There were no audiograms found from the Veteran's second active duty tour.

The Board notes that the service department has provided VA with service treatment records from the veteran's first period of active service.  In addition, the Veteran has provided medical records from his second period of active service.  However, it is the Board's opinion that an additional effort should be made to obtain a copy from the service department of the veteran's service medical records from his second period of active service.

Accordingly, the case is REMANDED for the following action:

1.  The Nation Personnel Records Center (NPRC) or any other appropriate service department should be contacted and requested to provide the veteran's service treatment records for his second period of active service (January 2003 to January 2004).

2.  After the above has been completed, the claims file should be returned to the VA examiner who conducted the June 2010 VA audio examination (or if she is no longer available, a suitable replacement).  After a thorough review of the claims file, the examiner is requested to provide an addendum opinion as to whether any current hearing loss is at least as likely as not related to (incurred in or aggravated by) the Veteran's active duty service, or to any incident therein.  The examiner should be mindful of the holding in Hensley, as noted in the discussion above and specifically address the question of whether any degree of hearing loss is the result of any claimed in-service noise exposure.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


